t c summary opinion united_states tax_court david llewellyn and kay marie rose petitioners v commissioner of internal revenue respondent docket no 6434-00s filed date david llewellyn rose pro_se timothy f salel for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners' federal income taxes for and respectively the issues for decision are whether for and petitioners are entitled to deduct travel_expenses of dollar_figure dollar_figure and dollar_figure respectively in connection with an air racing activity of david l rose petitioner whether for each of the years at issue petitioners are entitled to deduct labor expenses in connection with petitioner's air racing activity in excess of amounts allowed by respondent and whether for respondent properly disallowed dollar_figure of petitioners' claimed basis in a plymouth barracuda automobile sold during that year the remaining adjustments to petitioners' itemized_deductions for each of the years at issue are computational and will be resolved by the court's holdings on the aforementioned issues some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners’ legal residence was la jolla california petitioner was a commercial airline pilot for american airlines for years prior to his retirement in date in general commercial airline pilots are required to retire at age and that was the reason for petitioner's retirement soon after he began flying with american airlines petitioner's flight base was san francisco california where he lived until in petitioner took advantage of the opportunity to change his flight base to san diego california and fly routes primarily from san diego to the east coast after flying out of san diego for years petitioner moved his personal_residence there sometime during in american airlines closed its crew base at san diego requiring pilots to bid for other flight bases in the existing system consequently from date to date petitioner's flight base was miami florida from date through date petitioner's flight base was chicago tllinois and from date through date petitioner's flight base was seattle washington during the last years of his employment with american airlines petitioner primarily captained international flights to europe south america and asia petitioner maintained his personal_residence in the san diego area during all of these years around petitioner began to realize that his retirement was imminent and he needed to become involved in new financial endeavors that he could continue upon his retirement petitioner's background in aviation led him to embark on an activity commonly known as air racing air racing competitions are held worldwide in which participants fly private aircraft to compete for monetary prizes some races known as pylon races are held on circular courses that provide starts and finishes at a single location for instance at the national championship air races held in reno nevada each september the closed- circuit course is approximately miles long and some classes of participants approach flight speeds of miles per hour at this rate of speed one lap can be completed in little more than one minute all of the racing action takes place in clear view of the spectators in cross-country races the participants race from one geographic location to another in petitioner purchased his first aircraft and began racing in date during the years at issue as well as years subsequent thereto petitioner was heavily involved in air racing in and petitioner designed his own racing aircraft the mach buster which he began building in some expenses related to the building of the mach buster are at issue in this case in the late 1980s petitioner became involved in buying restoring and selling classic automobiles during petitioner purchased a plymouth barracuda automobile barracuda on which he spent several years restoring petitioner had some degree of difficulty selling the barracuda but eventually sold it in at a significant loss the adjusted_basis in the car at the time of its sale is at issue in this case on their joint federal_income_tax returns for and petitioners included schedules c profit or loss from business schedules c in connection with petitioner’s air racing activity in pertinent part petitioners claimed the following travel_expenses and labor expenses in connection with the air racing activity expenses travel dollar_figure dollar_figure dollar_figure labor big_number big_number in the notice_of_deficiency respondent disallowed all of the travel_expenses claimed for each of the years at issue of the labor expenses claimed respondent disallowed dollar_figure for dollar_figure for and dollar_figure for additionally on their return petitioners included a schedule c in connection with petitioner's classic car restoration and sales activity on this schedule c petitioners reported sales income of dollar_figure and an adjusted_basis of dollar_figure reported as cost_of_goods_sold in connection with the sale of the aforementioned restored plymouth barracuda automobile thus petitioners reported a loss of dollar_figure from the sale of the barracuda in the notice_of_deficiency respondent disallowed dollar_figure of the claimed basis in the barracuda as a result of these adjustments respondent made computational adjustments to petitioners' itemized_deductions for each of the years at issue the first issue is whether for each of the years at issue petitioners are entitled to deduct travel_expenses in connection with petitioner's air racing activity the parties have agreed that petitioner's tax_home for the years at issue was not san diego but rather was either miami chicago or seattle during those years ’ petitioner conducted his air racing activity in san diego during each of the years at issue therefore petitioner deducted away-from-home travel_expenses for each day that he was in san diego during the years at issue these included expenses for lodging meals and incidental_expenses while in san diego but did not include a deduction of expenses for travel to and from his various tax_home locations and san diego rather than deducting his actual expenses in san diego petitioner elected a a home for purposes of sec_162 means the vicinity of the taxpayer's principal_place_of_business rather than the personal_residence of the taxpayer when the personal_residence is not in the same vicinity as the place of employment 74_tc_578 72_tc_190 affd en_banc 662_f2d_253 4th cir per_diem amount for each day he was in san diego petitioner determined the number of days he was in san diego during each of the years at issue and then multiplied that by a high-cost locality per_diem rate provided in various internal_revenue_service revenue procedures for the years at issue for each of the years at issue petitioner also deducted expenses for traveling from san diego to various air races and air shows in locations such as reno nevada the travel_expenses claimed by petitioner for each of the years at issue in connection with his air racing activity were in the following amounts expenses per_diem in san diego dollar_figure dollar_figure dollar_figure travel to air races big_number big_number total dollar_figure dollar_figure dollar_figure as stated previously respondent disallowed all of the claimed air racing travel_expenses for each of the years at issue sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in revproc_94_77 1994_2_cb_825 was in effect for revproc_96_28 1996_1_cb_686 was in effect for as of date and revproc_96_64 1996_2_cb_427 was in effect for these publications provided high-cost locality per_diem rates of dollar_figure for and and dollar_figure for in calculating his san diego expenses petitioner for reasons unexplained used a per_diem rate of dollar_figure for and but used a rate of dollar_figure for carrying_on_a_trade_or_business sec_162 expressly permits the deduction of traveling expenses including meals_and_lodging while away from home in the pursuit of a trade_or_business a taxpayer may deduct a traveling expense under sec_162 if the following three conditions are satisfied the expense must be reasonable eg lodging transportation fares and food it must be incurred while away from home and it must be an ordinary_and_necessary_expense incurred in the pursuit of a trade_or_business 326_us_465 the rationale in allowing such a deduction is to alleviate the burden falling upon a taxpayer whose business requires that he or she incur duplicate living_expenses 55_tc_783 49_tc_557 whether the taxpayer satisfies the three recited conditions is purely a question of fact commissioner v flowers supra pincite 411_f2d_537 9th cir affg 48_tc_308 expenses that do not meet these criteria are considered personal expenses and are not deductible under sec_262 moreover a taxpayer generally is required to maintain records to substantiate the amount of his or her income and deductions sec_6001 sec_1_6001-1 income_tax regs under certain circumstances where a taxpayer establishes entitlement to a deduction but does not establish the amount of the deduction the court is allowed to estimate an allowable_amount 39_f2d_540 2d cir however sec_274 precludes use of the so-called cohan_rule and provides that no deduction is allowable under sec_162 for any traveling expenses including meals_and_lodging while away from home unless the taxpayer complies with strict substantiation rules sec_274 particularly the taxpayer must substantiate the amount time place and business_purpose of the enumerated types of expenses by adequate_records or by sufficient evidence corroborating his own statement sec_274 sec_1_274-5t c temporary income_tax regs fed reg date to address circumstances under which it would be impracticable or overly burdensome to require detailed documentary_evidence sec_274 and the regulations thereunder vest the secretary with the authority to promulgate regulations that prescribe alternative methods for substantiating expenses covered by sec_274 sec_1_274-5t temporary income_tax regs fed reg date pursuant to this authority the secretary issued revproc_94_77 1994_2_cb_825 revproc_96_28 1996_1_cb_686 and revproc_96_ 1996_2_cb_427 in effect for the years and respectively providing rules under which the amount of -- - ordinary and necessary business_expenses of an employee for lodging meals and or incidental_expenses incurred while traveling away from home will be deemed substantiated for purposes of sec_274 these revenue procedures also provide an optional method for employees and self-employed individuals to substantiate the amount of business meal and incidental_expenses incurred while traveling away from home petitioner relies on these revenue procedures to support the per_diem expense deductions claimed for the days he was in san diego during the years at issue ’ while section dollar_figure of each of the aforementioned revenue procedures authorizes the per_diem method to substantiate lodging meal and incidental costs the per_diem method is available only to employers who pay a per_diem_allowance in lieu of reimbursing the actual expenses an employee incurs while traveling away from home therefore petitioner’s claimed san diego expenses are not included within this provision because he was self-employed in connection with the air racing activity although petitioner as a self-employed_individual is entitled to rely on the per_diem method allowed under section dollar_figure of each of the aforementioned revenue procedures such reliance is ‘ petitioner repeatedly made reference to revproc_93_ 1993_2_cb_586 however this revenue_procedure was not in effect for any of the years at issue but rather was effective from jan through date limited to only meals and incidental_expenses and not lodging accordingly petitioner’s claimed san diego lodging_expenses for each of the years at issue are not deemed substantiated under the aforementioned revenue procedures and since petitioner maintained no independent records under sec_274 to substantiate these expenses he is not entitled to a deduction of the claimed lodging_expenses for those years as stated section dollar_figure of each of the aforementioned revenue procedures allows a self-employed taxpayer the per-diem method for meals and incidental_expenses but only if the taxpayer substantiates the elements of time place and business_purpose of the travel_expenses respondent argues that petitioner failed to substantiate these elements and therefore is not entitled to the per_diem method for meals and incidental_expenses for the years at issue upon an exhaustive examination of the record in this case the court finds that petitioner has adequately substantiated the time and place but not the business_purpose of his days in san diego during the years at issue petitioner's personal_residence was in san diego during each of the years at issue and the court is satisfied that petitioner would have spent the same number of days there regardless of whether or not he was conducting a trade_or_business in san diego during those years moreover sec_1_162-2 income_tax regs provides that if travel_expenses are incurred for both business and other purposes such expenses are deductible only if the travel is primarily related to the taxpayer's trade_or_business if a trip is primarily personal in nature expenses_incurred are not deductible even if the taxpayer engaged in some business activities at the destination id whether travel is related primarily to the taxpayer's trade_or_business or iss primarily personal is a question of fact sec_1_162-2 income_tax regs 82_tc_686 the amount of time during the period of the trip that is spent on personal activity compared to the amount of time spent on activities directly relating to the taxpayer's trade_or_business is an important factor in determining whether the trip is primarily personal the taxpayer must prove that the trip was primarily related to the trade_or_business rule a petitioners failed to establish that petitioner spent more time on his air racing activity than on personal endeavors during his days in san diego as the court understands the evidence presented petitioner attributed the entire time he was not flying commercially to time in san diego that was devoted exclusively to his trade_or_business activities in san diego with no allowances made for personal time petitioner spent with his wife and family or other personal endeavors there is also some indication that the records of american airlines reflected that petitioner was flying for the airline on certain days yet petitioner claimed these same days in san diego attending to his trade_or_business continued although petitioner may have devoted numerous hours during his time in san diego to the air racing activity the court concludes that petitioner's travel to san diego was primarily personal in nature and was not primarily related to his air racing activity moreover the court is satisfied that but for the fact that his personal_residence was in san diego petitioner would not have conducted his air racing activity there but would have chosen whatever location coincided with his personal_residence consequently the court holds that petitioner is not entitled to the per_diem method for meals and incidental_expenses for his time spent in san diego during and thus the court holds that petitioners are not entitled to deduct any travel_expenses in connection with the air racing activity for the days petitioner was in san diego during the years at issue with respect to the other travel_expenses claimed in connection with the air racing activity for petitioner's trips to various air races the court is satisfied that petitioner did incur travel_expenses in connection with these trips unfortunately however petitioners failed to substantiate the continued activities other records of american airlines reflected petitioner was not flying on certain days because of illness yet petitioner claimed those same days as being engaged in his trade_or_business in san diego amount time place and business_purpose of these expenses as required by sec_274 under this circumstance the court is precluded from using the cohan doctrine to estimate the amount of the travel_expenses incurred in connection with such travel accordingly the court holds that petitioners are not entitled to deduct travel_expenses in connection with petitioner's trips to air races for any of the years at issue thus petitioners are not entitled to deduct any travel_expenses in connection with petitioner's air racing activity for any of the years at issue respondent is sustained on this issue the second issue is whether petitioners are entitled to deduct labor expenses for each year at issue in connection with the air racing activity in excess of amounts allowed by respondent on schedules c of their returns petitioners deducted labor expenses of dollar_figure for dollar_figure for and dollar_figure for in the notice_of_deficiency respondent disallowed labor expenses of dollar_figure dollar_figure and dollar_figure respectively for and due primarily to lack of substantiation respondent also argues that if the court finds that petitioners substantiated the disallowed amounts such amounts represented expenses for construction of the mach buster airplane and thus these amounts are not deductible with respect to the air racing activity and should be capitalized subject_to depreciation with respect to the mach buster -- - as to the question of substantiation the court finds on this record that petitioners substantiated labor expenses of dollar_figure for dollar_figure for and dollar_figure for therefore in addition to the labor expenses respondent allowed for each year in the notice_of_deficiency the court finds that petitioners substantiated labor expenses of dollar_figure for dollar_figure for and dollar_figure for the court next considers whether these additional labor expenses were related to construction of the mach buster airplane in which event such expenses would be capitalized or whether these expenses were incurred in connection with the air racing activities sec_263 provides generally that no deduction shall be allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate the treasury regulations interpret this text by listing the following item as an example of a capital_expenditure the cost of acgquisition construction or erection of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the taxable_year sec_1_263_a_-2 income_tax regs whether an expense is deductible under sec_162 or must be capitalized under sec_263 is a factual determination for which there is no controlling rule tr ach case 'turns on its special facts' and the cases sometimes appear difficult to harmonize 503_us_79 quoting 308_us_488 petitioners bear the burden of establishing their right to deduct the disputed expenses id pincite 290_us_111 a e staley manuf119_f3d_482 7th cir revg and rem105_tc_166 under the current law on capitalization an expenditure may be deductible in one setting but capitalizable ina different setting for example in 418_us_1 the supreme court observed the following as to wages paid_by a taxpayer in its trade_or_business of course reasonable wages paid in the carrying on of a trade_or_business qualify as a deduction from gross_income but when wages are paid in connection with the construction or acquisition of a capital_asset they must be capitalized and are then entitled to be amortized over the life of the capital_asset so acquired thus when an expense creates a separate and distinct asset it usually must be capitalized 403_us_345 110_tc_402 68_tc_872 affd 592_f2d_433 8th cir when an expense does not create such an asset the most critical factors to consider are the period of time over which the taxpayer will derive a benefit from the expense and the significance to the taxpayer of that benefit indopco inc v commissioner supra pincite 405_us_298 fmr corp subs v commissioner supra pincite 106_tc_445 the record reflects that the additional labor expenses substantiated by petitioners were incurred in connection with the construction of the mach buster airplane an asset having a useful_life substantially beyond the years in which the expenditures were incurred therefore the court holds that the aforementioned additional labor expenses substantiated by petitioners ie dollar_figure dollar_figure and dollar_figure for and respectively are not currently deductible but rather must be capitalized and eventually depreciated as a portion of the cost of constructing the mach buster airplane finally petitioners contend that the mach buster airplane was placed_in_service in and thus some depreciation should be allowed for that year conversely respondent contends that the mach buster was placed_in_service no earlier than and perhaps later therefore no depreciation for the airplane should be allowed for any of the years at issue sec_167 allows taxpayers a depreciation deduction for the exhaustion and wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income property becomes depreciable beginning when it is placed_in_service 84_tc_739 affd -- - on another issue 803_f2d_1572 11th cir clemente v commissioner tcmemo_1985_367 sec_1_167_a_-10 income_tax regs property is considered placed_in_service when it is ready and available for a specifically assigned function piggly wiggly s inc v commissioner supra williams v commissioner tcmemo_1987_308 sec_1_167_a_-11l e income_tax regs consequently although the mach buster had not been flown in an air race during any of the years at issue it could still be considered depreciable in the year in which it became ready and available for flying in air races the record reflects that the mach buster airplane was not ready and available for air racing until sometime after although it appears that construction of the aircraft was completed in early a so-called flutter analysis was conducted on the mach buster by a third party during most of the remainder of a flutter analysis was described by petitioner as an examination of the basic aerodynamics of the airplane and the structure as completed the flutter analysis determines how an airplane will react to the airloads on it during flight ie whether the aircraft components will fly smoothly or flutter so rapidly that they destroy themselves the flutter analysis findings were not published until date petitioner contends that even though the flutter analysis findings were not published until date he could have flown the airplane at any time after its completion in early in connection with that argument the following testimony was offered at trial_court so then from what you're telling me while this process the flutter analysis was underway the faa probably would not have allowed you to fly that plane petitioner oh actually they would have your honor a flutter analysis is not required on an aircraft court well then why were you having it done petitioner because i am cautious i don't want to kill myself in an airplane that comes apart due to flutter the court is satisfied that the mach buster was not ready and available for its specifically assigned function ie air racing until at least date when petitioner became satisfied by the flutter analysis results that the aircraft was airworthy thus the court finds that the mach buster airplane was not placed_in_service during the years at issue therefore petitioners are not entitled to depreciation_deductions on the mach buster for any of the years at issue the final issue for decision is whether for respondent properly disallowed dollar_figure of petitioners’ claimed the court finds it also notable although not determinative that petitioner attempted to enter the mach buster in the national championship air races at reno nevada for date however the reno air race association rejected the entry because the mach buster had not been previously demonstrated on the race course - - adjusted_basis in a plymouth barracuda automobile sold during that year during in connection with his classic car restoration and sales activity petitioner purchased a plymouth barracuda automobile for restoration and resale after extensively restoring the barracuda petitioner encountered some difficulty in selling the car however petitioner eventually sold the barracuda during for dollar_figure at a substantial loss on the classic car restoration schedule c of their return petitioners reported sales income of dollar_figure in connection with the barracuda and an adjusted_basis in the car reported as cost_of_goods_sold of dollar_figure thus petitioners claimed a loss of dollar_figure from the sale of the barracuda after deducting dollar_figure in other various expenses petitioners claimed a net_loss of dollar_figure from the classic car restoration and sales activity in the notice_of_deficiency respondent disallowed dollar_figure of the dollar_figure claimed adjusted_basis in the barracuda sec_1011 provides that the adjusted_basis for determining gain_or_loss from the sale_or_other_disposition of property is the basis determined under sec_1012 adjusted as provided in sec_1016 generally under sec_1012 the basis_of_property is its cost the cost is the amount_paid for such property in cash or other_property sec_1_1012-1 income_tax regs the cost_basis is increased by the cost of capital improvements and betterments made to the property sec_1016 sec_1_1016-2 income_tax regs moreover the --- - cost_basis is decreased by the amount of any depreciation previously allowed but not by less than the amount allowable with respect to the property sec_1016 sec_1_1016-3 income_tax regs taxpayers generally bear the burden of proving entitlement to costs and deductions claimed 699_f2d_450 8th cir affg 78_tc_458 however as stated previously herein this court may estimate costs and allowable deductions under certain circumstances cohan v commissioner f 2d pincite any such estimate however must have a reasonable evidentiary basis 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir after reviewing the evidence presented by petitioners in support of their claimed adjusted_basis in the barracuda the court finds that petitioners failed to substantiate a basis in the barracuda in excess of the amount allowed by respondent in the notice_of_deficiency respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
